Citation Nr: 1626747	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 60 percent for residuals of ureterolithiasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in relevant part, granted service connection for calculus of the left ureter and assigned a noncompensable rating, effective April 2, 2008.  The rating decision also denied service connection for tinnitus and bilateral hearing loss.

Thereafter, in a September 2012 rating decision, the RO recharacterized the Veteran's service-connected calculus of the left ureter to ureterolithiasis and increased the rating to 60 percent, effective April 2, 2008.

The Veteran testified before the undersigned at a Board videoconference hearing in May 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

These matters were before the Board in August 2013, at which time they were remanded for additional development.  Due to the nature of the genitourinary disability, the Board recharacterized it as the residuals of ureterolithiasis.


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether tinnitus had its onset during military service.

2.  The evidence is at least in equipoise as to whether bilateral hearing loss, which preexisted military service, was aggravated during service.

3.  The residuals of ureterolithiasis have been manifested by continual urine leakage requiring the use of absorbent material which must be changed more than four times per day with no renal dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2015); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an initial rating in excess of 60 percent for residuals of ureterolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Codes 7523, 7599 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With regard to the Veteran's claims of service connection for bilateral hearing loss and tinnitus, given the favorable disposition, the Board need not address VA's duties to notify and assist as it pertains to service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The residuals of ureterolithiasis claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records and Social Security Administration (SSA) records have also been obtained.  Pursuant to the Board's August 2013 remand directives, up to date VA treatment records were retrieved.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in 2011, 2012, and 2015 in conjunction with the increased rating claim appeal.  These VA examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the Board's August 2013 remand directives, it was requested that a supplemental statement of the case (SSOC) be issued for the claim of entitlement to an initial increased rating for residuals of ureterolithiasis.  The SSOC was issued in March 2014; however, it did not address the May 2015 VA examination.  Notwithstanding, a waiver of AOJ consideration was provided by the Veteran's representative in April 2016.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  

I.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for bilateral hearing loss and tinnitus.  .  

The evidence shows a current diagnosis of bilateral hearing loss and tinnitus.  See February 2014 VA Audiological Examination Report.  Thus, present disabilities have been established by the evidence.

A review of the Veteran's certificate of discharge (DD Form 214) reveals that his military occupation specialty (MOS) was a chef.  In testimony provided during the Board hearing, the Veteran acknowledged that his MOS was a cook; however, he stated that he also worked on the flight line where he worked 8 to 10 hour shifts.  The Board finds the Veteran's statements regarding working on the flight line credible.  Accordingly, in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to such in-service exposure.

Service treatment records demonstrate that bilateral hearing loss was noted at entrance into military service.  See October 1964 enlistment examination.  Subsequent service treatment records are absent of complaints of or treatment for bilateral hearing loss.  A whisper test conducted at separation from military service in October 1868 demonstrated bilaterally normal hearing (15/15). 

During the Board hearing, the appellant stated that he first noticed ringing in his ears during service while working on the flight line.  He also reported that he started experiencing difficulties hearing around the time of discharge from military service.  

The Veteran was afforded a VA examination in February 2014.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  With regard to bilateral hearing loss, the examiner noted that the enlistment examination indicated that hearing loss preexisted military service.  She opined that due to the lack of puretone thresholds during later evaluations in service, records were insufficient to determine the presence of a significant threshold shift during active duty without resort to speculation.  

The examiner also determined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  She reported that there was no research to support a claim of delayed-onset tinnitus following an incident of noise exposure.  She reported that tinnitus has an immediate onset after significant noise exposure. 

After a review of the evidence, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

As stated herein, bilateral hearing loss preexisted military service, thus the presumption of soundness does not attach.  The Board must therefore consider whether there was an increase in disability during service to warrant the presumption of aggravation.  The VA examiner opined that there was no way to determine whether there was a significant shift in hearing acuity during service as there was only a whisper test conducted at discharge from service.  However, the Veteran has reported that he started experiencing difficulties hearing around the time of separation from service.  The Veteran is competent to describe symptoms he experienced.  38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's statements with respect to his report of worsening hearing acuity at discharge from service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, there is no persuasive evidence of record to contradict the Veteran's report.

With regard to tinnitus, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b). Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

Thus, considering the Veteran's competent and credible statement and resolving reasonable doubt in his favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107.

II.  Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Rating Criteria

The Veteran's residuals of ureterolithiasis have been assigned a 60 percent rating under Diagnostic Codes 7509-7518.  Diagnostic Code 7509 addresses hydronephrosis while 7518 addresses strictures of the urethra.

The Board notes that the maximum rating assignable under Diagnostic Code 7509 is 30 percent.  Severe hydronephrosis is rated as severe renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

Under the diagnostic criteria for renal dysfunction, constant albuminuria with some edema; or definite decrease in kidney function warrants a 60 percent rating.  38 C.F.R. § 4.115a.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent rating.  Id.  Renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or characterized by BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Id. 

Disabilities under Diagnostic Code 7518 are to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518.

Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  Id.  The diagnostic criteria for urinary frequency, obstructed voiding, and urinary tract infections do no provide ratings in excess of 60 percent.  

Factual Background 

A review of VA treatment records demonstrates a history of lower urinary tract symptoms.  In April 2007, the Veteran was referred for a urology consultation because of symptoms of urinary urgency, frequency, and urge incontinence.  There was no dysuria or hematuria.  The appellant reported that his urine stream was fair.  It was noted that the Veteran had a previous history of benign prostatic hypertrophy and thermal therapy of the prostate in 1997.  He reported that his symptoms slightly improved after the procedure, but hen recurred.  He was taking medication, however it did not help.  A cystoscopy was conducted in May 2007 to evaluate the reported lower urinary tract symptoms and to rule out urethral stricture.  The postoperative report stated that the urethra was normal and there was no evidence of any strictures.  The cystoscopy finding was benign prostatic hypertrophy with obstruction.  In a routine follow-up in September 2007 it was noted that the cystoscopy did not reveal any significant bladder outlet obstruction.  In a March 2008 treatment record, the Veteran stated that he had kidney stones removed and had urinary incontinence since that time.  He mentioned that he wore diapers due to his condition.  It was noted that the appellant had been prescribed medication and seemed to be doing better with his urinary pattern.  In a urology note dated in July 2008, the Veteran denied having any voiding symptoms.  There was no frequency, dysuria, or hematuria.  The assessment was benign prostatic hypertrophy with obstruction.

In a statement from the Veteran received in September 2010, he reported that he had to wear a sanitary napkin since 1968 following removal of a kidney stone.  

The Veteran was provided a VA examination in July 2011.  At the time of the examination, he denied symptoms of fever, chills, syncope, fatigue, lethargy, weakness, nausea, vomiting, anorexia, lower abdominal pain, flank pain, back pain, dyspnea, angina, or edema.  In regards to urination, the Veteran reported dysuria, hesitancy/difficulty starting a stream, hematuria, and dribbling.  He indicated that he did not have a weak/intermittent stream, to strain to urinate, urethral discharge, frequency, and nocturia.  However, he had intermittent urinary leakage/incontinence requiring use of a pad/absorbent material which was required to be changed 4 to 5 times per day.  The Veteran denied a history of urinary tract infections (UTIs), acute nephritis, or hydronephrosis.  He reported a history of obstructive voiding but stated that it had not caused any recurrent UTIs.  He had not required any catheterization or dilation.  There was a urinary stricture but dilation was not needed for the stricture.  The appellant also reported a history of urinary tract stones, but had not been required to be on a special diet due to the stones.  He indicated that he had not need any invasive or non-invasive procedures for the stones.  Further, the claimant did not report a history of renal failure or renal dysfunction.  

Physical examination revealed a normal penis and scrotum.  There was no evidence of deformity, masses, or tenderness.  Varicocele was absent.  Examination of the testicles showed well-developed, well-descended testes, no masses, no atrophy, no tenderness, normal in size and consistency, normal seminal vesicle, and normal epididymis.  The Veteran was diagnosed with left ureter calculus which was found to me in remission.  Laboratory studies showed BUN at 20 mg/dL and creatinine at 1.3 mg/dL.  For usual occupation and activities of daily living, the appellant was to avoid strenuous activity.

An additional VA examination was provided in May 2012.  The examiner reported a diagnosis of ureterolithiasis.  At the time of the examination the Veteran stated that he "had not been able to pee right" since service.  He also mentioned that he had to wear sanitary pads, which he changed 4-5 times per day, and could not control his bladder.  The examiner indicated that the Veteran had renal dysfunction; however, he did not require regular dialysis.  There were also no signs or symptoms due to renal dysfunction.  Further, there was no hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  Although it was noted that the Veteran had urolithiasis with calculi in the ureter, he had no treatment for recurrent stone formation in the kidney, ureter, or bladder.  He had no symptoms or attacks of colic, but did have voiding dysfunction due to urolithiasis.  There was no history of UTIs, kidney transplant or removal, tumors and neoplasms, or scars.  There were no significant diagnostic test findings and/or results.  

In the report following a May 2015 VA examination, the examiner noted diagnoses of benign prostatic hyperplasia and urinary incontinence.  The appellant reported that he had constant urinary leakage necessitating the consistent use of urinary pads.  In 2000, he was diagnosed with an enlarged prostate.  The examiner opined that benign prostatic hyperplasia was a natural consequence of aging.  He noted that he Veteran started using medication with good response.  The examiner also reported that the Veteran had voiding dysfunction which was due to urinary incontinence as a result of residuals of the urologic procedure.  The voiding dysfunction caused urine leakages that required absorbent material which had to be changed more than 4 times per day.  The voiding dysfunction did not require the use of an appliance.  However, it caused increased urinary frequency at nighttime causing the Veteran to awaken 3 to 4 times to void.  Additionally, voiding dysfunction caused signs or symptoms of obstructed voiding which included: slow or weak stream, decreased force of stream, and the feeling of constant leaking but an inability to completely empty bladder.  

With regard to the urolithiasis, it was noted that the calculi was located in the bladder, but there had been no treatment for recurrent stone formation in the urethra or bladder.  There were no invasive on non-invasive procedures and there were no signs or symptoms to cysto or ureterolithiasis.  There was no history of bladder or urethral infections, fistulas, strictures, injuries, neoplasms, or metastases.  The Veteran had no scars.  

Analysis

After a review of the evidence, the Board finds that an initial rating in excess of 60 percent for residuals of ureterolithiasis is not warranted for any portion of the rating period on appeal.  In this regard, the Veteran's residuals of ureterolithiasis have been manifested by continual urine leakage requiring the use of absorbent materials, which must be changed more than 4 times per day.  Such symptoms are contemplated by the current 60 percent rating under the diagnostic criteria for voiding dysfunction.  38 C.F.R. § 4.115a.  The Board notes that the Veteran is in receipt of highest rating under voiding dysfunction.  

The Board also finds that a higher rating is not warranted under the rating criteria for renal dysfunction.  In so finding, the Board acknowledges that the May 2012 VA examiner diagnosed renal dysfunction.  However, no signs or symptoms of renal dysfunction were found on examination or in the medical evidence of record.  Moreover, the evidence does not reveal persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion to warrant the next-higher 80 percent rating under the criteria for renal dysfunction.  

The Board has also considered whether a higher rating is warranted under any other diagnostic code for diseases of the genitourinary system.  However, there is no evidence of postoperative suprapubic cystotomy, multiple urethroperineal fistulae, or kidney transplant.  Thus, a higher rating is not warranted under Diagnostic Codes 7516, 7519, or 7531.  38 C.F.R. § 4.115b.  

In sum, at no time during the period on appeal has the Veteran's residuals of ureterolithiasis warranted a rating in excess of 60 percent.  Therefore, the benefit of the doubt rule does not apply, and the claim for entitlement to an initial increased rating for residuals of ureterolithiasis must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's residuals of ureterolithiasis, which consists of voiding dysfunction requiring the use of absorbent materials, are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  While the Veteran reported psychological symptoms due to his residuals of ureterolithiasis, service connection has been granted for depression.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TIDU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in May 2015 rating decision.  Therefore, consideration of TDIU is not warranted in this case.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 60 percent for residuals of ureterolithiasis is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


